Case 8:19-cv-02208-WFJ-JSS Document1 Filed 09/03/19 Page 1 of 4 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
ERNESTINA LABRA,
Plaintiff,
v. CASE NO.:
BAMBOOZLE LIVING, INC.,
Defendant.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, ERNESTINA LABRA, by and through undersigned counsel, brings this
action against Defendant, BAMBOOZLE LIVING, INC. (“Defendant”), and in support of her
claims states as follows:

JURISDICTION AND VENUE

1. This is an action for damages under the Fair Labor Standards Act (“FLSA”), 29
U.S.C. § 201 et seq., for failure to pay overtime wages under 29 U.S.C. § 215(a)(3).

z. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29
U.S.C. § 201 et seq.

3, Venue is proper in the Middle District of Florida, because all of the events
giving rise to these claims occurred in Hillsborough County, Florida.

PARTIES

4. Plaintiff is a resident of Hillsborough County, Florida.

3; Defendant operates a restaurant in Tampa, in Hillsborough County, Florida.
Case 8:19-cv-02208-WFJ-JSS Document1 Filed 09/03/19 Page 2 of 4 PagelID 2

GENERAL ALLEGATIONS
6. Plaintiff has satisfied all conditions precedent, or they have been waived.
7. Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.
8. Plaintiff requests a jury trial for all issues so triable.
3 At all times material hereto, Plaintiff was “engaged in the production of goods”

for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such was subject to
the individual coverage of the FLSA.

10. At all times material hereto, Defendant was an “employer” within the meaning
of the FLSA, 29 U.S.C. § 203(d).

11. | Defendant continues to be an “employer” within the meaning of the FLSA.

12. At all times material hereto, Defendant was and continues to be an enterprise
covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(s).

13. At all times relevant to this action, Defendant was engaged in interstate
commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

14. At all times relevant to this action, the annual gross sales volume of Defendant
exceeded $500,000 per year.

FACTS

Ls. Plaintiff began working for Defendant as dishwasher on February 2017 and then
was promoted to cook/food prepper and worked in this capacity until July 2019.

16. At various times material hereto, Plaintiff worked hours in excess of forty (40)
hours within a work week for Defendant, and she is entitled to be compensated for these

overtime hours at a rate equal to one and one-half times her regular hourly rate.
Case 8:19-cv-02208-WFJ-JSS Document1 Filed 09/03/19 Page 3 of 4 PagelD 3

17. Defendant failed to pay Plaintiff an overtime premium for all of the overtime
hours she worked until July 2019, in violation of the FLSA.

18. At various times, Plaintiff was not allowed to take lunch breaks.

19. Plaintiff avers that she had to clock in and out.

20. Defendant’s actions were willful, and showed reckless disregard for the
provisions of the FLSA.

COUNT I- FLSA OVERTIME VIOLATION

ZL. Plaintiff realleges and readopts the allegations of paragraphs 1 through 20 of
this Complaint, as though fully set forth herein.

22. During the statutory period, Plaintiff worked overtime hours while employed
by Defendant, and she was not compensated for all of these hours in accordance with the FLSA.

23. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,
within the meaning of 29 U.S.C. § 255(a).

24. ‘Asa rresult of the foregoing, Plaintiff has suffered damages.

WHEREFORE, Plaintiff demands:

a) Judgment against Defendant for an amount equal to Plaintiff's unpaid

back wages at the applicable overtime rate;

b) Judgment against Defendant stating that Defendant’s violations of the
FLSA were willful:

c) An equal amount to Plaintiff's overtime damages as liquidated
damages;
Case 8:19-cv-02208-WFJ-JSS Document 1 Filed 09/03/19 Page 4 of 4 PagelD 4

d)

g)

prejudgment interest:

To the extent liquidated damages are not awarded, an award of

A declaratory judgment that Defendant’s practices as to Plaintiff were
unlawful, and grant Plaintiff equitable relief;

All costs and attorney’s fees incurred in prosecuting these claims; and
For such further relief as this Court deems just and equitable.

JURY TRIAL DEMAND

Plaintiff demands trial by jury as to all issues so triable.

Dated this 3 day of September 3, 2019.

Respectfully submitted,

NLC

|
HAM

LUIS A. CABASSA

Florida Bar Number: 0053643
WENZEL FENTON CABASSA, P.A.
1110 North Florida Avenue
Suite 300
Tampa, Florida 33602
Main No.: 813-224-0431
Direct No.: 813-379-2565
Facsimile: 813-229-8712
E-mail: lcabassa@wfclaw.com
E-mail: gnichols@wfclaw.com
Attorneys for Plaintiff

 
